DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lacks any transitional phrase (e.g. comprising) and therefore it is unclear the claimed set of elements is to be interpreted as a closed or open set of elements.  Appropriate correction is required.
Claim 1 states “a spaced apart pair of separate elongated rail pieces” in line 2, and later “a pair of elongated spaced apart parallel rail pieces” and it is not clear if these are to be considered the same or additional rail pieces.  Appropriate correction is required.
Claim 1 recites the limitation "said lift trolley roller".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 states “enclosure and lift trolley…move together”.  It is not clear how the lift trolley and enclosure would move together as the trolleys move along the enclosure.  It appears “enclosure” may be intended to state --enclosure trolley--.  Appropriate correction is required.
Claim 2, on line 5, states “a lower position” and it is not clear how a lower position would have parallel sides.  It appears “lower position” may be intended to state --lower portion--.  Appropriate correction is required.
Claim 2, on line 6, stats “the upper partial” and it is not clear what the upper partial of gripping sides would require.  It appears “the upper partial” may be intended to state --upper portion--.  Appropriate correction is required.
Claim 2 recites the limitation "said gripping sides".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kubsik et al. (US 5,598,784).
Regarding claims 1-2, Kubsik et al. (hereafter “D1”) discloses a combination comprising an elongated electrical enclosure (power track 22) with hoist support rails (track members 39, 39’ are rails capable of supporting a hoist attached thereto) formed by a spaced apart pair of separate elongated rail pieces (39, 39’), each rail piece having an upper and lower end portion each extending towards each other with a space therebetween (figure 2); one or more support-locator plate assemblies (yoke 26) formed with an opening extending up into a lower side thereof to produce a generally inverted U-shaped (figure 3), said opening having an upper portion (see embodiment of figure 7) having parallel sides configured to slidably receive sides of said enclosure and to be located therein (col. 6, lines 4-14); said opening also having a lower portion (below enclosure – figure 7) with parallel sides spaced further apart than said upper portion sides, said upper segment lower end extending to said lower portion of said opening; said rail pieces (39, 39’) each having a lower end position (at flanges 94’) extending toward each other but leaving a gap therebetween allowing a lower portion of a lift trolley to extend through said gap to allow said lift trolley roller to run on an upper surface of said lower end portions of said rail pieces as well as allowing said downward extending portion of an enclosure trolley (figure 6) to pass through said gap (figure 7); said enclosure and lift trolley being offset from each other and connected together so as to move together (col. 7, lines 28-38).
Regarding claim 3, D1 discloses further including a pair of attachment plates (splice bars 46, 46’) each centered just above each of said shoulders extending normally to said plate, said attachment plates having a hole at each end (figure 2).
Regarding claim 4, D1 discloses an I-shaped piece (bolts 104 having nuts at either end being the cross part) attached to lower portions (figure 10), with a cross part at the top and bottom thereof, and extending normal to the plate with a hole on opposite ends thereof (holes in plates at 104, 104’).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631